DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 12, and 17 are amended in response to the last office action. Claims 1-20 are pending. Xue, Maeda et al, and Thanigasalam were cited, previously.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue [US 7,454,537 B1].
	As to claims 1, 12, and 17, Xue teaches an apparatus to detect phase slips on a multi-lane serial datalink [e.g., “This invention relates to serial communications interfaces, and more particularly, to circuitry for synchronizing and deskewing multi-channel serial communications links between integrated circuits such as programmable logic devices” in col. 1, lines 7-11], the apparatus comprising:
a multi-lane serial interface to couple to the multi-lane serial datalink comprising a plurality of lanes [e.g., “The serial communications circuitry may use a single set of FIFO buffers at the receiving end of a serial link to perform both synchronization and deskewing functions” in col. 1, lines 59-61]; 
a skew corrector to perform a deskew of each lane of the plurality of lanes [e.g., “In particular, the present invention relates to serial communications schemes in which a relatively higher-rate serial link is formed from multiple parallel relatively lower-rate serial links” in col. 3, lines 6-9; “The diagram of FIG. 2 shows how multiple parallel streams of data from respective serial paths 16 may be deskewed and synchronized to produce deskewed and synchronized data 26 using FIFO circuitry 28” in col. 4, lines 5-8]; and 
a slip detector to:
before completion of the deskew of each lane of the plurality of lanes, access a plurality of pre-deskew First-In-First-Out (FIFO) filling levels (FFLs), each pre-deskew FFL from among the plurality of pre-deskew FFLs corresponding to a FFL indicative of a rate of received bits on a respective lane from among the plurality of lanes before a deskew [e.g., “Because the lower-speed channel data streams must be combined to reconstruct a unitary high-speed channel, deskewing functions are performed after word alignment. Before passing through the deskewing FIFOs 40, the four data streams rdata0-rdata3 are each in their own recovered clock domains and one channel may be ahead of the others in time” in col. 4, lines 53-58; “The state machine 52 controls the write pointers for each FIFO 40, so that data is initially not written into the deskewing FIFOs 40 until alignment has been achieved across all channels” in col. 5, lines 18-21];
after completion of the deskew of each lane of the plurality of lanes, access a plurality of post-deskew FFLs, each post-deskew FFL from among the plurality of post-deskew FFLs corresponding to a FFL indicative of a rate of received bits on a respective lane from among the plurality of lanes after the deskew [e.g., “At this point an alignment flag ALIGN is set high and reading is commenced using a common read pointer. The deskew FIFOs generate deskew overflow and underflow flags, to inform deskewing state machine 52 when each FIFO 40 is in danger of overflowing or underflowing” in col. 5, lines 24-26; “The FIFOs 48 generate overflow and underflow flags that inform the synchronization FIFO state machine 46 when the FIFO 48 is in danger of experiencing an overflow or underflow condition” in col. 6, lines 12-15]; and
after completion of the deskew of each lane of the plurality of lanes, detect whether or not there exists phase slippage of a lane in the multi-lane serial data link based on a comparison of the plurality of pre-deskew FFLs to the plurality of post-deskew FFLs [e.g., “At this point an alignment flag ALIGN is set high and reading is commenced using a common read pointer. The deskew FIFOs generate deskew overflow and underflow flags, to inform deskewing state machine 52 when each FIFO 40 is in danger of overflowing or underflowing” in col. 5, lines 24-26; “If the write pointer were to completely overtake the read pointer, the FIFO would experience overflow and a full FIFO of data would be lost” in col. 6, lines 12-15; “If the read pointer were to overtake the write pointer, the FIFO would experience underflow and a full FIFO of data would be lost, just as with an overflow condition” in col. 6, lines 39-42].
Claims 1, 12, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al [US 2015/0012774 A1].
	As to claims 1, 12, and 17, Maeda et al teach an apparatus to detect phase slips on a multi-lane serial datalink, the apparatus comprising:
a multi-lane serial interface to couple to the multi-lane serial datalink comprising a plurality of lanes [e.g., fig. 1; “The transmission circuit 201 is connected to the reception circuit 101 through eight lanes of serial buses” in paragraph 0035]; 
a skew corrector to perform a deskew of each lane of the plurality of lanes [e.g., “Next, each of the devices performs de-skew that adjusts the timing of the data reading in each of the lanes” in paragraph 0006]; and  
a slip detector to:
before completion of the deskew of each lane of the plurality of lanes, access a plurality of pre-deskew First-In-First-Out (FIFO) filling levels (FFLs), access a plurality of pre-deskew First-In-First-Out filling levels (FFLs), each pre-deskew FFL from among the plurality of pre-deskew FFLs corresponding to a FFL indicative of a rate of received bits on a respective lane from among the plurality of lanes before a deskew [e.g., “Data 311 in FIG. 3 shows the status of the TSOS input to each of eight lanes and stored in the de-skew buffer. .. There are time lags among the timings of storage of the de-skew symbol 312 in the lanes in the de-skew buffer before the de-skew unit 130 performs the de-skew. The data in the third lane from the top on the drawing paper lags behind most in the data 311. In other words, reading the data without any change causes the time lags among the data in the lanes” in paragraph 0048; “Then, the read control unit 302 gives the read address control unit 301 the instructions to stop the increment of the read address in the lane in which the read control unit 302 has received the notification indicating the fact that the de-skew symbol detecting unit 303 has detected the de-skew symbol” in paragraph 0049; “A pattern for adjusting the timings of data reading is hereinafter referred to as a ‘de-skew pattern’.  The pattern is for, for example, the adjustment of the suspension period for the increment of the read address.  The suspension period is adjusted such that the data in the lanes is read in synchronized timing as described above.  A position of the de-skew symbol in each of the lanes at the timing of data reading adjusted such that the de-skew symbols are read in all of the lanes in synchronized timing is hereinafter referred to as a ‘de-skew position’” in paragraph 0050; fig. 3];
after completion of the deskew of each lane of the plurality of lanes, access a plurality of post-deskew FFLs, each post-deskew FFL from among the plurality of post-deskew FFLs corresponding to a FFL indicative of a rate of received bits on a respective lane from among the plurality of lanes after the deskew [e.g., “When receiving the notification indicating the detection of the de-skew symbol in the lane of which data lags behind most among the eight lanes, the read control unit 302 notifies the read address control unit 301 of the increment of the read addresses in all of the lanes” in paragraph 0049; “The difference detecting unit 403 calculates the difference between the timing when the write address control unit 401 writes the data to the elastic buffer 405 and the timing when the read address control unit 402 read the data from the elastic buffer 405.  Then, the difference detecting unit 403 notifies the calculated difference to the read address control unit 402” in paragraph 0058; fig. 4]; and
after completion of the deskew of each lane of the plurality of lanes, detect whether or not there exists phase slippage of a lane in the multi-lane serial data link based on a comparison of the plurality of pre-deskew FFLs to the plurality of post-deskew FFLs [e.g., “The pattern is for, for example, the adjustment of the suspension period for the increment of the read address. The suspension period is adjusted such that the data in the lanes is read in synchronized timing as described above” in paragraph 0050; “The read address control unit 402 receives the notification of the detection of the clock frequency difference compensating pattern from the compensation pattern detecting unit 404.  Then, the read address control unit 402 reads the data in the elastic buffer so as to absorb the difference received from the difference detecting unit 403” in paragraph 0059].
As to claim 13, Maeda et al teach wherein the skew corrector is to detect a skew on a lane and initiate a deskew of the lane [e.g., “This enables the read address control unit 301 to read the data in each of the lanes so as to adjust the timings of the de-skew symbols 314 in the lanes to the timing of the de-skew symbol 314 in the data of which de-skew symbol 314 lags behind most, illustrated as the data 313.  A pattern for adjusting the timings of data reading is hereinafter referred to as a ‘de-skew pattern’.  The pattern is for, for example, the adjustment of the suspension period for the increment of the read address.  The suspension period is adjusted such that the data in the lanes is read in synchronized timing as described above” in paragraph 0050].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al [US 2015/0012774 A1] in view of Thanigasalam [US 2007/0177701 A1].
	As to claim 14, though Maeda et al teach wherein the slip detector is to detect phase slips for each deskew as above [e.g., “When the TSOS is not received even after a given period of time has elapsed since the start of the monitor, it is determined that the failure is a permanent failure and the lane is degenerated” in paragraph 0013; “Furthermore, when receiving the instructions for the retraining in the degenerated lane to be degenerated when a failure occurs from the port control unit 106, the de-skew unit 130 performs the de-skew described above in the three lanes that are the degenerated lanes” in paragraph 0051], Maeda et al do not explicitly disclose, however Thanigasalam further teach wherein the skew corrector is to periodically perform the deskew of each lane and wherein the slip detector is to detect phase slips for each deskew [e.g., “Accordingly, each lane has an associated FIFO inside de-skew circuit 210 to which the symbol stream of each lane is written.  As illustrated below, lane de-skew circuit 210 periodically adjusts the read pointers of the FIFOs 230 so that symbols corresponding to concurrently transmitted symbols are read from each FIFOs 230 in the same clock cycle” in paragraph 0076]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Thanigasalam’s teaching above including performing the deskew of each lane periodically in order to increase reliability in communication for the multi-lane serial datalink of Maeda et al.
Allowable Subject Matter
Claims 2-11,15-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        1012/2022